              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW JOHN SHEFFER,                             No. 4:18-CV-02080

             Plaintiff,                           (Judge Brann)

       v.                                         (Magistrate Judge Mehalchick)

CENTRE COUNTY, et al.,

             Defendants.

                                    ORDER

                                  JUNE 26, 2019

      On May 23, 2019, Magistrate Judge Karoline Mehalchick issued a Report and

Recommendation on several pending motions to dismiss. No timely objections were

filed to this Report and Recommendation. Finding no clear error on the face of the

record, IT IS HEREBY ORDERED that:

      1.    The Report and Recommendation, ECF No. 25, is ADOPTED, and all

            pending motions to dismiss, Nos. 4, 5, 8, and 10, are GRANTED, as

            follows:

            a.     The following claims are DISMISSED WITH PREJUDICE,

                   without leave to amend:

                 i.       All claims brought against the Centre County Judiciary,

                          the Centre County District Attorney’s Office, and the

                          Pennsylvania State Police, Rockview Barracks, to the

                          extent that Sheffer may have intended to seek liability
              against them under 42 U.S.C. § 1983, for failure to state a

              claim pursuant to Fed. R. Civ. P. 12(b)(6);

      ii.     All claims brought against the Judicial Defendants under

              42 U.S.C. § 1983, pursuant to Fed. R. Civ. P. 12(b)(6) on

              the basis of absolute judicial immunity;

     iii.     All claims for monetary relief brought against ADA Hundt

              under 42 U.S.C. § 1983, pursuant to Fed. R. Civ. P.

              12(b)(6) on the basis of absolute prosecutorial immunity;

     iv.      All claims brought against each Defendant under 42

              U.S.C. §§ 1981, 1985, 1988, for failure to state a claim

              pursuant to Fed. R. Civ. P. 12(b)(6); and

      v.      All claims brought against each Defendant under the

              Pennsylvania Constitution, for failure to state a claim

              pursuant to Fed. R. Civ. P. 12(b)(6).

b.      The   following    claims    are   DISMISSED        WITHOUT

        PREJUDICE, with leave to amend:

       i.     Sheffer’s municipal liability claims brought against Centre

              County under 42 U.S.C. § 1983, for failure to state a claim

              pursuant to Fed. R. Civ. P. 12(b)(6);
         ii.        Sheffer’s claims brought against Trooper Ebeck in his

                    individual capacity under 42 U.S.C. § 1983, for failure to

                    state a claim pursuant to Fed. R. Civ. P. 12(b)(6);

        iii.        Any remaining state law claims against the Defendants

                    pursuant to 28 U.S.C. § 1367(c)(3);

2.   No later than July 26, 2019, Plaintiff MAY FILE an amended

     complaint that reasserts the claims dismissed without prejudice and that

     cures the pleading deficiencies outlined in Magistrate Judge

     Mehalchick’s Report and Recommendation.

3.   This matter is remanded to Magistrate Judge Mehalchick for further

     proceedings.

                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
